Title: General Orders, 26 July 1781
From: Washington, George
To: 


                  
                     Thursday July 26th 1781
                     Parole Annapolis
                     Countersigns Baltimore
                  Elk.
                  For the day tomorrow
                  Brigadier General PattersonColonel SwiftFor Picquet  Major OliverInspector  Captain RobinsonThe Court Martial whereof Colonel Putnam is President will assemble tomorrow morning at 10 ô clock.
               